Concurring and Dissenting Opinion by
Judge Crumlish, Jr. :
Since I agree with the majority’s ruling that the appellant’s preliminary objections to the designation of this area as blighted should be dismissed, I must disagree with the majority’s decision to remand this case *323to determine whether the condemnation of 1232-40 Market Street was for essentially public or private purposes.
In Faranda, Appeal, 420 Pa. 295, 216 A. 2d 769 (1966), the Pennsylvania Supreme Court stated that the elimination of blight in the replanning and redevelopment of these areas was a sufficiently public purpose to uphold the declaration of taking against.the allegation that the taking was for private purposes. See also Redevelopment Authority of the City of Erie v. Parties in Interest, 1 Pa. Commonwealth Ct. 378, 274 A. 2d 244 (1971), Concurring Opinion. The purposes stated in the declaration of taking in the instant case were to “acquire and replan the blighted area. . . . The need therefor is the redevelopment of the area for commercial, public and other new uses. . . .” This is certainly a sufficiently public purpose to uphold the condemnation against appellant’s preliminary objection. In Belovsky v. Redevelopment Authority, 357 Pa. 329, 339, 54 A. 2d 277 (1947) it was said: “[The public purpose for this act is] the elimination and rehabilitation of blighted sections of our municipalities and that purpose certainly falls within any conception of ‘public use’ for nothing can be more beneficial to the community as a whole than the clearance and reconstruction of those sub-standard areas which are characterized by the evils described in the Urban Redevelopment Law.” (emphasis in original) Today the majority upholds the Redevelopment Authority’s designation but is unwilling to say that in so doing it admits the cure of the blight is the service of public purpose. To remand for further consideration a conclusion it must necessarily reach in its initial determination, is backward wheel spinning which serves no other purpose than to accommodate the private purpose of the tenant whose dilatory litigation innures to its commercial benefit. I believe that the public purpose of the taking is amply *324demonstrated. Realistically, the size of the bond and the pledge of the Philadelphia City Council to make available necessary funds would seem to obviate any challenge to its sufficiency or worth. See Tate v. Antosh, 3 Pa. Commonwealth Ct. 144, A. 2d (1971). And although, as I have said, I detect personal holiday profit purpose in this appeal, I am constrained to follow the mandate of Faris Appeal, 435 Pa. 55, 254 A. 2d 653 (1969) and join the majority’s decision to remand for further hearing on the sole question of the sufficiency of the Authority’s bond.
Judge Manderino joins in this Opinion.